CHIEF JUSTICE HAEGIS
delivered the opinion of the court.
The opinion in this case was delivered on the 18th day of December last. On the 19th of January, the time for filing a petition for rehearing was extended twenty days, and February 14th the appellant moved for an additional extension of ten days within which to file the petition. The appellee objected to any further extension, because the twenty days additional time, not excluding Sundays, was out before the motion of the 14th of February was made.
Counting from the 18th day of December to the 14th of february, excluding the former and including the latter, precisely fifty days intervened, deducting the Sundays. According to section 760, Civil Code, from the time allowed by it for filing petitions for rehearing, the Sundays are excluded, and by analogy, pursuing the spirit of that section, in order not to mislead the profession, we are of the opinion, in the absence of any prior rule to the contrary, that all extensions of time for presenting petitions for rehearing, unless otherwise expressed in the order, should be counted *600from the expiration of the thirty days allowed by law, and that the Sundays should be excluded from the extensions of time granted by the court. Such motions, however, must be made while the party has the right by law or the permission of the court to file a petition for rehearing.
The objection to the extension is overruled, and ten days further time allowed to appellant for the presentation of its petition.